                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,

       vs.                                                  No. 2:19CR20177-001

MICHAEL D. HELLMAN, M.D.,

       Defendant.

  POSITION OF THE DEFENDANT WITH RESPECT TO SENTENCING FACTORS


       Comes now the Defendant, Michael D. Hellman, M.D., by and through co-counsel of

record, Mark S. McDaniel, Sr. and Steven E. Farese, Sr., and would respectfully state to this

Honorable Court as follows:

       1. Co-counsel for the Defendant, as well as the Defendant, have received and reviewed

the Presentence Investigation Report filed in this cause.

       2. The Defendant has no objections to the guidelines calculations as set forth in the

Presentence Report.

       3. Counsel for Defendant has communicated the above to AUSA Jillian D. Willis and

AUSA Gregory David Allen, as well as Randal L. Harford, U.S. Probation Officer.

                                                     Respectfully submitted,
                                                     /s/ Mark S. McDaniel #10535
                                                     Co-counsel for Defendant
                                                     243 Exchange Ave
                                                     Memphis, TN 38105
                                                     (901)527-6518
                                CERTIFICATE OF SERVICE

       I, Mark S. McDaniel, Co-counsel for the Defendant, hereby certify that a copy of the

foregoing was forwarded by electronic means, via the Court’s Electronic filing system, to AUSA

Jillian D. Willis and AUSA Gregory David Allen and Randal L. Harford, U.S. Probation Officer,

this 19th day of September, 2019.



                                                   /s/ Mark S. McDaniel
